





SECOND AMENDMENT dated as of March 1, 2016 (this “Amendment”), to the REVOLVING
CREDIT AGREEMENT dated as of October 15, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among OM ASSET MANAGEMENT PLC (the “Borrower”), the LENDERS party thereto and
CITIBANK, N.A., as Administrative Agent (the “Administrative Agent”).
WHEREAS, the Borrower and the Lenders party hereto, constituting the Required
Lenders, desire to make certain modifications to the Credit Agreement as
provided herein.
NOW, THEREFORE, in consideration of the above recital and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.Defined Terms. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Credit Agreement.
2.Amendment of the Credit Agreement. Effective as of the Amendment Effective
Date (as defined below), the Credit Agreement is hereby amended as follows:
(a)
The definition of “Defaulting Lender” in Section 1.01 of the Credit Agreement is
hereby amended as follows:    

(i)
Removing “or” after clause (c), adding “or” at the end of clause (d) and adding
the following as a new clause (e) thereof:

“(e) has, or has a direct or indirect parent company that has, become the
subject of a Bail-In Action”
(ii)
Replacing “(a) and (d)” with “(a) and (e)” in the last sentence of the
definition of “Defaulting Lender”.

(b)
Section 2.17 of the Credit Agreement is hereby amended by adding the following
to the beginning of the last sentence in clause (a)(iv):

“Subject to Section 9.20,”
(c)
Section 6.07 of the Credit Agreement is hereby amended by deleting “and” after
clause (c), replacing “.” with “; and” at the end of clause (d) and adding the
following as a new clause (e) thereof:

“(e) the Borrower may make Restricted Payments with respect to its Equity
Interests; provided that no Default has occurred and is continuing or would
result therefrom.”









--------------------------------------------------------------------------------





(d)
Article IX of the Credit Agreement is hereby amended by adding a new Section
9.20 as follows:

“SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
The following terms shall for purposes of this Section 9.20 have the meanings
set forth below:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


2







--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
3.Representations and Warranties. To induce the Lenders to enter into this
Amendment, the Borrower represents and warrants to the Lenders that:
(a)this Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);


3







--------------------------------------------------------------------------------





(b)before and after giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects on and as of the Amendment Effective Date with the same effect
as if made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct as of such earlier date; and
(c)as of the Amendment Effective Date and immediately after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.
4.Effectiveness. This Amendment shall become effective as of the first date (the
“Amendment Effective Date”) on which the Administrative Agent (or its counsel)
shall have received (a) from the Borrower and the Lenders constituting the
Required Lenders either (A) counterparts of this Amendment signed on behalf of
the Borrower and such Lenders or (B) written evidence satisfactory to the
Administrative Agent (which may include a facsimile or other electronic
transmission of a signed counterpart of the Amendment) that such parties have
signed counterparts of the Amendment and (b) from the Borrower payment of all
fees and expenses required to be paid or reimbursed hereunder.
5.Effect of Amendment. Except as specifically stated herein, all of the terms
and conditions of the Credit Agreement shall remain in full force and effect. On
and after the Amendment Effective Date, all references in the Credit Agreement
to “hereunder”, “hereof”, “herein”, or words of like import, and all references
to the “Credit Agreement” in any other Loan Document or instrument, shall be
deemed to mean the Credit Agreement, as amended by this Amendment. Nothing
herein shall be deemed to entitle the Borrower to a waiver, amendment,
modification or other change of any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement as amended hereby in
similar or different circumstances.
6.Expenses.    The Borrower agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Amendment, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent.
7.Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
8.Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT.
9.Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single agreement.


4







--------------------------------------------------------------------------------





Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Amendment.
10.Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.






5







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers or representatives as of the
date first above written.
OM ASSET MANAGEMENT PLC, as Borrower,
By:
 
/s/ Stephen H. Belgrad
 
Name: Stephen H. Belgrad
 
Title: Executive Vice President, Chief Financial Officer



CITIBANK, N.A., individually and as Administrative Agent,
By:
 
/s/ Lisa Huang
 
Name: Lisa Huang
 
Title: Vice President





[Signature Page to OM Asset Management PLC Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE
SECOND AMENDMENT TO THE
REVOLVING CREDIT AGREEMENT OF
OM ASSET MANAGEMENT PLC




Name of Institution: Bank of America, N.A.
By:
 
/s/ Rodney Beeks
 
Name: Rodney Beeks
 
Title: Assistant Vice President





[Signature Page to OM Asset Management PLC Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE
SECOND AMENDMENT TO THE
REVOLVING CREDIT AGREEMENT OF
OM ASSET MANAGEMENT PLC




Name of Institution: Morgan Stanley Bank, N.A.
By:
 
/s/ Harry Comninellis
 
Name: Harry Comninellis
 
Title: Authorized Signatory



For any Lender requiring a second signature line:
By:
 
 
 
Name:
 
Title:

















[Signature Page to OM Asset Management PLC Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE
SECOND AMENDMENT TO THE
REVOLVING CREDIT AGREEMENT OF
OM ASSET MANAGEMENT PLC




Name of Institution: The Bank of New York Mellon
By:
 
/s/ Adim Offurum
 
Name: Adim Offurum
 
Title: Vice President



For any Lender requiring a second signature line:
By:
 
 
 
Name:
 
Title:









[Signature Page to OM Asset Management PLC Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE
SECOND AMENDMENT TO THE
REVOLVING CREDIT AGREEMENT OF
OM ASSET MANAGEMENT PLC




Name of Institution: Royal Bank of Canada
By:
 
/s/ Robert Bell
 
Name: Robert Bell
 
Title: Authorized Signatory





























[Signature Page to OM Asset Management PLC Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE
SECOND AMENDMENT TO THE
REVOLVING CREDIT AGREEMENT OF
OM ASSET MANAGEMENT PLC




Name of Institution: Wells Fargo Bank, N.A.
By:
 
/s/ Jocelyn M. Boll
 
Name: Jocelyn M. Boll
 
Title: Vice President



For any Lender requiring a second signature line:
By:
 
 
 
Name:
 
Title:



















[Signature Page to OM Asset Management PLC Amendment]



